BLACKMAR, Judge,
concurring.
I agree that the Interstate Commerce Commission should have the first opportunity to construe its own certificate. Otherwise there might be an unseemly conflict between state and federal authority. A proceeding is now pending before that body, seeking a declaratory order defining the limits of the appellant’s authority. It is clear that any decision of the Interstate Commerce Commission contrary to the position taken by the court below would prevail, unless and until it is set aside in the course of federal proceedings. So a discussion on our part is unnecessary. We do not have to decide whether our holding is based on want of jurisdiction in the state courts or on principles of comity. The result would be the same. Nor do we have to speculate about the authority of our courts, in the absence of ICC proceedings. See, Manion v. Kansas City Terminal Railway, 353 U.S. 927, 77 S.Ct. 706, 1 L.Ed.2d 722 (1957).